Shea, J.,
concurring. I agree with the conclusion of the majority in Part II that there is no merit in the special defenses and counterclaim of the defendants, which are premised upon a claimed right to continue to occupy the premises despite their failure to pay the rent as agreed. Accordingly, I concur in the affirmance of the judgment of possession.
I disagree, however, with Part I, in which the majority holds that in a summary process action the issues are so limited “that unless the tenant can prove payment of rent, the existence of a lease, one of the special defenses [specified by General Statutes § 47a-4a (breach of landlord’s responsibilities) or General Statutes § 47a-33 (retaliatory eviction)], or superior title in the premises, he or she must yield possession.” We recently held in Fellows v. Martin, 217 Conn. 57, 62, 584 A.2d 458 (1991), “that there is no longer sufficient justification for the old prohibition against the application of equitable principles barring forfeitures to summary process; that the prohibition, arising from an obsolete system, is itself obsolete; and that equitable defenses and counterclaims implicating the right to possession are available in a summary process proceeding.” The majority opinion alludes to Fellows in a footnote, but does not purport to distinguish or overrule it. Thus, the law of summary process is left in a perplexing state, bound to create confusion in the lower courts.
In the present case, the special defenses and the counterclaim, which sought only equitable relief, did implicate the right to possession of the premises, *322because the defendants claimed they were entitled to occupy the premises, despite their failure to pay rent, until they were able to exercise the right granted by General Statutes § 21-79 (e) to sell their mobile home together with a right accorded to the purchaser to continue occupying the premises. Although I agree that this claim of the defendants is unsound, I conclude that the trial court should have addressed it on its merits, as the majority has done in Part II.